Citation Nr: 1600002	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  08-38 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a neck disability. to include as secondary to service-connected disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a disability manifested by nerve damage of the upper extremities, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a neck disability, a low back disability, and a disability manifested by nerve damage of the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the July 2015 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal with respect to his request to reopen a claim for entitlement to service connection for bilateral pes planus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant with respect to his request to reopen a claim for entitlement to service connection for bilateral pes planus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, at his hearing on appeal in July 2015, has withdrawn this appeal with respect to his request to reopen a claim for entitlement to service connection for bilateral pes planus; and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to his request to reopen a claim for entitlement to service connection for bilateral pes planus; and it is dismissed.



ORDER

The appeal with respect to the Veteran's request to reopen a claim for entitlement to service connection for bilateral pes planus is dismissed.


REMAND

The Veteran contends that he has a neck disability, a low back disability, and a disability manifested by nerve damage to his upper extremities, to include as secondary to service-connected shoulder disabilities.

The Veteran underwent VA examination in February 2012 at which time the examiner noted degenerative joint disease of the cervical spine, muscles spasms of the neck, and scattered mild foraminal narrowings as well as paresthesias and radiculopathy of the left upper extremity.  The examiner noted that she was unable to indicate which nerve roots were involved with electromyography (EMG)/nerve conduction study (NCS) which the Veteran refused to have done since he stopped the last one in 2010 due to pain.  The examiner also noted that without an EMG/NCS, she could not resolve the issue of whether the Veteran has a definite diagnosed nerve pathology and whether such was caused or aggravated by service or service-connected disability.

In May 2012, the Veteran also declined to do an EMG/NCS.

In support of his claim, the Veteran has submitted an August 2015 statement from a VA internal medicine physician who states, 

[The Veteran] is a service connected disabled veteran.  He has suffered from neck and back pain for many years.  These conditions are more likely than not (more than 50% probability) are secondary to service related subluxation injury (Helicopter crush).  Furthermore, the neuropathic pain in shoulder, arm and elbow for which [the Veteran] takes Gabapentin is more likely than not (more than 50% probability) is secondary to the shoulder dislocation and subsequent surgical treatments.  Therefore, all of these conditions should be part of [the Veteran's] service connected disability rating.

The Board notes that there is insufficient medical rationale among the medical professionals such as to allow resolution of these claims.  In deciding whether the Veteran has a neck disability, a low back disability, or a disability manifested by nerve damage of the upper extremities related to service or service-connected disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).

In this case, the physician who rendered the August 2015 opinion states that the conditions are more likely than not (more than 50% probability) are secondary to service related subluxation injury (Helicopter crush).  The Board notes that there is no evidence whatsoever, other than the Veteran's inconsistent reports, of a helicopter accident and resultant shoulder injuries.  The Veteran's service treatment records are absent any indication of a helicopter accident.  In fact, a Consultation Sheet includes a July 1987 request for evaluation of the Veteran for recurrent subluxation of the right shoulder.  The September 1987 Consultation Report noted the Veteran had multiple episodes of daily subluxation and that the symptoms first began between February and March 1987 as a result of a basketball injury.  It was noted that the Veteran was seen by physical therapy at his last duty station for conservative treatment with strengthening exercises without significant effect.  It was noted that the Veteran was evaluated by orthopedist at Fort Gordon but that the Veteran had a Permanent Change of Station (PCS) to Korea before surgery could be performed.  

Of record is a June 2000 VA examination report in which it is noted that in approximately 1986-87, the Veteran sustained a dislocation of his right shoulder while playing basketball which required manipulation and reduction.  Subsequently, the Veteran stated that he had had multiple ("hundreds") of dislocations and that in 1988 surgery was performed in Korea.  Within six months of the initial dislocation, because of favoring the right shoulder and compensating for the problem, pitting increasing pressures on his left shoulder, the Veteran began having subluxations of the shoulder followed by actual dislocations.    

Although there was most definitely a subluxation injury, there is no way to determine if the physician's opinion would change if advised that there is no evidence of a helicopter accident.  The Veteran should be requested to provide information concerning the approximate time and location of the reported helicopter crash, this will allow for attempted confirmation.  Further, his personnel records should be obtained and associated with the claims folder.

As such, it is the Board's opinion that the Veteran undergo an additional VA examination by a physician with appropriate expertise to determine the etiology of any current cervical and lumbar spine disorders and an additional VA neurological examination by a physician with appropriate expertise to determine the etiology of any current neurological disorder of the upper extremities.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his neck, low back, or upper extremity nerve problems that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  

The Veteran should also be contacted to seek information concerning the reported helicopter crash.  He should provide as much detail as possible concerning the approximate date, time, and location of the crash.  To the extent pertinent information is obtained, confirmation of the event should be sought through contact with any appropriate organization.  The Veteran's service personnel file should also be obtained for association with the record.

These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the etiology of any current cervical and lumbar spine disorders.  The examiner is to be provided access to the Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic neck and back disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to (caused by or aggravated by) the Veteran's active duty service or to service-connected disability.  If aggravation by service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the etiology of any current disability manifested by nerve damage of the upper extremities.  The examiner is to be provided access to the Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished, to the extent possible.  

The examiner should identify all current chronic neurological disorders of the upper extremities and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to (caused by or aggravated by) the Veteran's active duty service or to service-connected disability.  If aggravation by service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause or decline testing required by the examiner to render an opinion, may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  In the event that the Veteran declines required testing, this should be documented as well.  

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


